Alternative writ of mandamus was issued in this cause requiring respondents to pay to the Attorney or records for relators the sum of $2,969.99, the same being the amount held by them subject to the payment of certain judgments recovered against respondents in favor relators. The return to the Alternative Writ admits the material allegations of the Writ but alleges that respondents have been forced to disburse a certain portion of said fund in the necessary administration thereof, to-wit: $275.77 expenses of respondents attending meetings, commission tax, secretarial help, treasurer's bond and Federal tax, and the sum of $125.00, as attorney's fees. We allow the commission tax on the theory that Upper St. Johns River Navigation District was a revived district for the purpose of paying its obligations incurred while in being and that it was essential that commissioners be duly commissioned and qualified for this purpose. The other charges appear to *Page 254 
be reasonable and necessary expenditures incurred in the administration of the affairs of the revived district.
The cause now comes on to be heard on the motion of relators for a peremptory writ notwithstanding the return. Since we deem the foregoing expenditures as necessary and essential charges to be incurred in the proper administration of the affairs of the district the motion for peremptory writ is denied with leave to amend the alternative writ in conformity with the view expressed herein.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., and BIRD, Circuit Judge, concur.